DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 are drawn to a coating comprising an amino-functional silsesquioxane having amino-functional repeat units and non-functional repeat units, wherein the non-functional repeat units comprise nonfunctional groups 
II.	Group II, claims 15-17 are drawn to an article comprising a substrate and the coating according to claim 1 bonded to a surface of the substrate.   
The common technical feature (“CTF”) shared by all embodiments of claims of Groups I-II is a coating comprising an amino-functional silsesquioxane having amino-functional repeat units and non-functional repeat units, wherein the non-functional repeat units comprise nonfunctional groups selected from the group consisting of alkyl-groups and aryl-groups consisting of hydrogen and carbon.         
GB 1215328 A (DOW CORNING [US]) 9 December 1970 (1970-12-09), hereinafter “Dow Corning” discloses at page 1, lines 10-27; page 2, lines 4-25, 93-99; example 1; examples Suspensions B, C, and D; table I; example Suspensions J and M, table III a colloidal suspension used for treating fabrics to render them resistant to soiling.  The composition is therefore a coating composition for textiles. The composition of is prepared by hydrolysis of a trialkoxysilane comprising an alkylamino functional group and a trialkoxysilane comprising an aromatic group to form silsesquioxanes comprising aromatic groups and aminoalkyl functionalities (page 1, lines 10-27, lines 35-36 and page 2, lines 4-25).  The composition may further comprise a surfactant (page 2, lines 48-99).  In example 1, suspensions B, C and D comprising a phenyltrialkoxysilane and an aminopropylaminoethyl trialkoxysilane are hydrolysed to form a silsesquioxane comprising a silsesquioxane copolymer comprising repeating siloxy units comprising aminofunctional groups and methylphenyl siloxy repeating units {reading on consisting of alkyl and aryl groups consisting of hydrogen and carbon} rendering the CTF anticipated or in the alternative obvious to one of ordinary skill in the 
The common technical feature described in paragraph 5 of this Office Action for the Claims of Groups I-II considering the content of the claims interpreted in light of the description of the pending application is rendered obvious from Jones as afore-described in § 6 of this Office Action.  Hence the common technical feature linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-II, therefore, restriction is appropriate.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-V sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787